Title: From James Madison to David Gelston, 10 February 1806
From: Madison, James
To: Gelston, David


                    
                        Sir.
                        Department of State Feby. 10th. 1806.
                    
                    I enclose an extract of a letter from a gentleman of respectability at Philadelphia, respecting the proceedings of Genl. Miranda at the port of New York, the information contained in which is confirmed by official complaints; and by the direction of the President I have to request an explanation how it has happened that the Officers of the Customs have neither given information of this apparent violation of the laws whilst it was preparing, nor obstructed it by any measures to which they were competent. I beg you, however, Sir, to be assured, that the circumstances as stated in the extract, are not assumed as absolutely true, and on that account as well as of other obvious considerations there is not combined with the object of this letter any prejudication of the conduct of those officers. I am &c.
                    
                        James Madison.
                    
                